Citation Nr: 1132969	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  95-06 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to December 8, 2005, an in excess of 30 percent as of December 8, 2005, for the service-connected migraine headaches.

2.  Entitlement to a compensable evaluation for the service-connected bilateral otitis externa.

3.  Entitlement to an evaluation in excess of 30 percent prior to July 15, 2005, for the service-connected malignant hypertension and in excess of 60 percent since July 15, 2005.

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected hernia of right lateral aspect of right leg.  

5.  Entitlement to an evaluation in excess of 10 percent for the service-connected right knee chondromalacia patella and traumatic arthritis.  

6.  Entitlement to an evaluation in excess of 10 percent for the service-connected left knee chondromalacia patella and traumatic arthritis.

7.  Entitlement to a total rating for compensation based upon individual unemployability by reason of service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970 and from August 1972 to December 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from several rating decision of the RO.

The issues of evaluations in excess of 10 percent for (1) hernia of right lateral aspect of right leg; (2) right knee chondromalacia patella and traumatic arthritis; and (3) left knee chondromalacia patella and traumatic arthritis and the claims for increased ratings for the service-connected malignant hypertension and hypertensive heart disease after the change in the rating criteria and for a total rating based upon individual unemployability due to service-connected disability are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is not found to have presented credible assertions sufficient to establish that he is experiencing very frequent prostrating and prolonged attacks due to migraine headaches resulting in severe economic inadaptability.  

2.  Prior to December 8, 2005, the service-connected migraine headaches is not shown to have been manifested by characteristic prostrating attacks occurring on an average more than once a month over several months.

3.  Beginning on December 8, 2005, the service-connected migraine headaches is not shown to be manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  The service-connected bilateral otitis externa is not shown to be manifested by swelling, scaling, serous discharge, or itching requiring frequent and prolonged treatment.  

5.  For the period beginning on October 18, 1985, the service-connected malignant hypertension with hypertensive vascular disease is not shown to have been manifested by diastolic pressure predominantly 120 or more; marked enlargement of the heart, confirmed by roentgenogram; the apex beat beyond midclavicular line, sustained diastolic hypertension, diastolic 120 or more, which may later have been reduced, dyspnea on exertion, more than light manual labor is precluded.

6.  For the period beginning on May 1, 1994, the service-connected malignant hypertension with hypertensive vascular disease is shown to have been manifested by a disability picture that more nearly approximated that of diastolic pressure readings that were predominantly 130 or more with severe symptoms. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent prior to December 8, 2005, and in excess of 30 percent as of December 8, 2005, for the service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 8100 (2010).

2.  The criteria for a compensable evaluation for the service-connected bilateral otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.87 including Diagnostic Code 6210 (2010).

3.  The criteria for an evaluation in excess of 30 percent beginning on October 18, 1985 for the service-connection malignant hypertension with hypertensive vascular disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104 including Diagnostic Codes 7007, 7101 (1997).

4.  The criteria for an increased rating of 60 percent, but no higher for the service-connected malignant hypertension with hypertensive vascular disease for the period beginning in May 1994 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104 including Diagnostic Codes 7007, 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

Initially, the Board notes that the claims for increase for migraine headaches and malignant hypertension with hypertensive vascular disease were filed before the passage of VCAA.  Thus, it was impossible for VA to have provided the Veteran with notice prior to the rating decisions on appeal.  

VA notified the Veteran in correspondence dated in August 2002 and January 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

VA provided the Veteran with notice of the rating criteria governing how to obtain a higher evaluation for malignant hypertension with hypertensive vascular disease in January 1989 and February 2003 Supplemental Statements of the Case.  

It provided the Veteran with notice of how to obtain a higher evaluation for migraine headaches and otitis externa in December 1994 and April 2006 Supplemental Statements of the Case, respectively.  

The claims were readjudicated after each of these Supplemental Statements of the Case.  Thus, any timing deficiency was harmless and not prejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, such as private medical records, and as warranted by law, affording several VA examinations for each of these disabilities throughout the appeal.  Many of the private medical records obtained were in German, and VA had all of the document translated into English.  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of the claims and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Code's of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010). 
 
The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disabilities.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


A.  Migraine Headaches

The Veteran claims that his migraine headaches are more disabling than the 10 percent and 30 percent evaluations contemplate.  

Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over last several months warrant a 10 percent evaluation.  

A 30 percent rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  

A 50 percent rating contemplates migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

At the time the Veteran filed his claim for increase in 1986, the service-connected migraine headaches were evaluated as noncompensably disabling.  In the September 1987 rating decision, the RO assigned a 10 percent evaluation, effective on October 18, 1985.  In an April 2006 rating decision, the RO assigned a 30 percent evaluation, effective on December 8, 2005.  

After having carefully reviewed the entire record, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent prior to December 8, 2005 and in excess of 30 percent beginning on that date for the service-connected migraine headaches.  

When examined in May 1994, the frequency of the headache manifestation was noted to be about two times per week with the headaches lasting mostly the whole day, but the Veteran also reported at that time that he had not worked since 1981, and the diagnosis was that of tension headache, hypertonia, and suspected depressive dysphoria.  

Over the years, the Veteran filed multiple claims and claimed he had been unable to work since the 1980s.  For example, in a January 1986 VA Form 21-4138, Statement in Support of Claim, the Veteran alleged being unable to find work since 1980.    

In a January 1988 VA Form 21-526, Veteran's Application for Compensation or Pension, the Veteran responded, "No" to the question of whether he was currently employed.  See Item # 29A.  He stated he last worked in 1987 in West Germany.  Id. at Item # 29C.  He indicated he was not receiving any earnings (other than VA compensation benefits).  Id. at Items # 36-38.    

In a May 1988 VA Form 21-4138, the Veteran stated he was unable to work.  

In a June 1988 VA Form 21-527, Income-Net Worth and Employment Statement, the Veteran stated he worked for a telecommunications company for one month.  He stated he had not earned any income from January 1988.  See Item # 18A.   

However, the problem with these assertions reported by the Veteran is that they are contradicted by other facts and information provided by the Veteran.  

For example, a March 2000 to April 2000 hospitalization record (when he was hospitalized in Germany) shows the examiner noted the Veteran had "now worked 18 years for small firm, in telephone assembly, lifting 30-40 kg loads, mainly laying cable in factories or similar buildings.  

According to his boss, the patient could not be transferred to lighter work and had been unable to work since middle of February 2001 due to spinal complaints.   

In a June 2002 VA Form 21-526, the Veteran wrote that he had worked as a telephone technician from 1983 to 2001 and stopped working as of January 2001.  See Item # 25A; see also June 2006 VA Form 21-8940, the Veteran's Application for Increased Compensation Based Upon Unemployability (showing employment in Germany from 1983 to February 2001).  

A July 2006 VA Form 21-8940, showed that the Veteran worked between 48 and 52 hours per week from January 1997 to February 2001.  See Item # 16C.  Thus, these subsequent statements entirely contradict the earlier information provided by the Veteran and are found to be more reliable for the purpose of evaluating his service-connected disabilities.  

To the extent that the criteria under Diagnostic Code 8100 rely in great part on the claimant's description of his symptoms, the Veteran's assertions about his headache manifestations are found to be of limited probative worth for the purpose of establishing the severity and/or frequency of the claimed headache manifestations.  

As the Veteran had a significant work history until 2001 when he retired due to back problems, the Board finds the service-connected migraine headaches were not manifested by more than characteristic prostrating attacks that averaging one in two months over last several months for the initial period of the appeal.  

To the extent that that the Veteran has provided inconsistent statements about his work history, the Board also notes that the submitted treatment records for the period after 2001 do not reflect any significantly disabling headache manifestations or history of related incapacity.  

At the VA examination in December 2005, the Veteran reported having recurrent headaches about three times per month and usually lasting from three to five day in a row.  He added that, in about two or three times, these were prostrating and prevented ordinary activity.   He then required isolation in a dark room because he had photo and sonophobia along with nausea, dizziness and some loss of balance.  

However, on this record, the evidence does not serve to establish that the Veteran currently is experiencing very frequent prostrating and prolonged migraine attacks that cause severe economic inadaptability.  
   
Accordingly, on this record, the Veteran's claim for increase must be denied.

The Board concludes there is no credible evidence the Veteran's disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no credible evidence throughout the appeal that the Veteran's migraine headaches necessitated any hospitalization.  

To the extent that the Veteran has alleged it has caused marked interference with employment, the Board rejects his allegation as not credible.  The evidence shows he was working full time from 1983 to 2001.  

Thus, for these reasons, the Board finds no basis warranting a referral of any claim for increase for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).



B.  Bilateral Otitis Externa

The Veteran also claims that he is having chronic ear infections.  

Under Diagnostic Code 6210, chronic otitis externa with swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment, is rated 10-percent disabling.  38 C.F.R. § 4.87.  

The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the Veteran has had frequent or prolonged treatment for ear infections.  

First, to the extent that the Veteran may make such an allegation, it is accorded limited probative value for two reasons.  One, it finds the Veteran not credible, so his assertions of chronic ear infections is accorded no probative value.  

Two, the medical evidence does not support his assertions.  For example, in the November 1988 VA examination report, the examiner stated there was no pathology of the ears found.  

In the December 2005 VA examination report, the examiner stated there was no active ear disease present and that no diagnosis of an ear infection could be made.  

In the June 2007 VA examination report, the examiner stated the ear drum was intact and not inflamed.  There were no signs of inflammation under the microscope.  The examiner stated there was no ratable disease.  He noted that the Veteran had eczema on the auditory canals but stated it was not related to service.  

Even if it was related to service, in order to warrant a 10 percent evaluation under Diagnostic Code 6210, there needs to be manifested by swelling, dry and scaly or serous discharge and itching on a frequent or prolonged basis.  

In other words, a one-time finding of scaly skin over a 20-year period is not remotely indicative of frequent or prolonged treatment pertaining to the ears.  

In addition, no other applicable Diagnostic Code would provide for a compensable rating in this case.  There has been no objective evidence of suppuration or aural polyps to warrant a 10 percent rating under Diagnostic Code 6200.  There is also no evidence the Veteran has suffered from a deformity or loss of an auricle or a malignant or benign neoplasm of the ear, so a rating under Diagnostic Codes 6207 - 6209 is not warranted.  There is no evidence of a perforated tympanic membrane, so a rating under Diagnostic Code 6211 is not warranted.

The Board concludes there is no credible evidence that the Veteran's disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no credible evidence throughout the appeal that the Veteran's bilateral otitis externa necessitated any hospitalization.  

To the extent that the Veteran has alleged it has caused marked interference with employment, the Board rejects his allegation as not credible.  The evidence shows he was working full time from 1983 to 2001.  

Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun, 22 Vet. App. 111.


C.  Hypertension

The Veteran asserts that the service-connected malignant hypertension and hypertensive vascular disease warrant higher evaluations during the course of the appeal.  

Significantly, during the period of the appeal, the rating criteria for evaluating diseases of the heart under38 C.F.R. § 4.104 were revised on January 12, 1998.  The timing of this change requires the Board to first consider the claim under the old regulations during the entire appeal period.  It considers the claim under the new regulations after the effective date of the new regulations.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Old Regulations.  Under the former Diagnostic Code 7101, hypertensive vascular disease (essential hypertension) warranted a 10 percent evaluation when the diastolic pressure was predominantly 100 or more, or when continuous medication is shown necessary to control hypertension.  A 20 percent evaluation was assigned when diastolic pressure is predominantly 110 or more with definite symptoms.  A 40 percent evaluation was warranted when diastolic readings were predominantly 120 or more and there were moderately severe symptoms.  When diastolic pressure was predominantly 130 or more and there were severe symptoms, hypertensive vascular disease warranted a 60 percent evaluation  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

Under Diagnostic Code 7007, which pertains to evaluations for hypertensive heart disease, a 30 percent rating was warranted with definite heart enlargement, sustained diastolic blood pressure of 100 or more and moderate dyspnea on exertion.  

With marked enlargement of the heart, confirmed by roentgenogram, or the apex beat beyond midclavicular line, sustained diastolic hypertension, diastolic 120 or more, which may later have been reduced, dyspnea on exertion, more than light manual labor is precluded, a 60 percent evaluation was warranted.  With definite signs of congestive failure and more than sedentary employment precluded, a 100 percent evaluation was warranted.  38 C.F.R. § 4.104, Diagnostic Code 7007 (1997).

New Regulations.  Under Diagnostic Code 7101, hypertensive vascular disease warrants a 10 percent evaluation when the diastolic pressure is predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

A 20 percent evaluation is assigned when diastolic pressure is predominantly 110 or more, or; systolic pressure predominantly 200 or more.  

Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  

Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Under Diagnostic Code 7007, which addresses hypertensive heart disease, a 10 percent rating is warranted when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication required.  

A 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  

A 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

Finally, a 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

At the time the Veteran submitted his claim for increase, the disability was rated as 10 percent disabling under Diagnostic Code 7101, which addresses hypertensive vascular disease/essential hypertension.  

In a December 1994 rating decision, the RO assigned a 30 percent evaluation, effective on October 18, 1985, under Diagnostic Code 7007, which addresses hypertensive heart disease.  

In an April 2006 rating decision, the RO assigned a 60 percent evaluation, effective on July 15, 2005, under Diagnostic Code 7101.

Prior to the change in the criteria in January 1998, hypertension was not rated separately from hypertensive heart disease.  Rather, whichever Diagnostic Code gave the Veteran a higher evaluation would apply.  

However, under the amended criteria as of January 12, 1998, the Veteran may be rated separately for each disability.  This would apply in this case because he has been diagnosed with both hypertension and hypertensive heart disease.  

Because the Veteran is entitled to separate evaluations for each disability, the Board finds that the amended criteria are more favorable to the Veteran.  Thus, it will apply the amended criteria as of January 12, 1998.  

Specifically, because the RO had awarded a 30 percent evaluation under Diagnostic Code 7007, the Board cannot reduce that evaluation, and a 30 percent evaluation will carry on to the period where the amended criteria became effective.  (The Board will address in more detail the fact that the Veteran is not entitled to an evaluation in excess of 30 percent under either the former or the amended criteria under Diagnostic Code 7007.)  

On this note, the RO informed the Veteran in the April 2006 rating decision that the 60 percent evaluation was the highest evaluation available for the service-connected disability.  It subsequently removed the issue from being on appeal.  The statement that the 60 percent evaluation was the maximum evaluation for the service-connected disability was incorrect as it applies to the Veteran's claim.  

Specifically, the Veteran is service connected for hypertension; however, he is diagnosed with hypertensive heart disease.   

Therefore, the 60 percent evaluation was not the maximum evaluation as the Veteran could obtain for the service-connected heart disability (comprised of hypertension and hypertensive heart disease).  Regardless, the RO seems to have recognized this because it issued a Supplemental Statement of the Case in July 2009, which would mean that it considered the issue still on appeal.

The Board has reviewed all the evidence of record and finds that the Veteran experienced multiple distinct degrees of disability that warrant different levels of compensation from the time the increased rating claim was filed.  See Hart, supra.  The Board will address each period separately.  


1.  Beginning on October 18, 1985 for the service-connected malignant hypertension with hypertensive vascular disease

After having carefully reviewed the entire record, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 30 percent for malignant hypertension with hypertensive vascular disease during this period.  

Specifically, considering the criteria under Diagnostic Code 7007, the evidence does not show that the Veteran has marked enlargement of the heart or the apex beat beyond midclavicular line, sustained diastolic hypertension, diastolic 120 or more, dyspnea on exertion, or more than light manual labor being precluded.  

A November 1988 VA examination report showed that the heart size was in the upper limits of normal.  This was evidence against marked enlargement.  The Veteran's main complaints at that time were headaches.  Thus, the hypertensive heart disease does not meet the criteria for a 60 percent evaluation under Diagnostic Code 7007.  

In an August 1990 private medical record that showed the Veteran's blood pressure in "May 1990" was 160/120.  The examiner did not provide the specific date on which the blood pressure was taken.  This medical record also showed that, in June 1990, the Veteran's blood pressure was 175/120, and in July 1990, it was 150/105.     

As to consideration of Diagnostic Code 7101, the blood pressure reading in May 1986 was 140/90.  See VA treatment record.  In August 1986, February 1988, and November 1988, the blood pressure readings were 110/86, 110/80, and 130/90, 150/95, and 145/95.  See VA medical records.  

In August 1991, the Veteran underwent an electrocardiogram that was normal.  A radiologic consultation shows no acute or active cardiopulmonary disease.  

A September 1991 VA examination report showed that the heart was not enlarged.  This is evidence against marked enlargement of the heart to warrant consideration of the 60 percent evaluation.  Thus, a higher evaluation under Diagnostic Code 7007 is not warranted.

In September 1991, the Veteran had multiple blood pressure readings taken.  They were as follows: 180/130; 136/86 sitting; 132/84 recumbent; 136/86 standing; 140/88 sitting after exercise; 138/86 minutes after exercise.  

While one of these readings was high, this was the only diastolic pressure reading that is 130, which is not evidence of diastolic pressure predominantly 130 or more.  

Rather, during this period, the evidence showed that the service-connected hypertension was not 40 percent disabling, as the diastolic pressure was not shown to be predominantly 120 or higher.

The symptoms presented by the malignant hypertension with hypertensive vascular disease are fully contemplated by the rating schedule.  There is no evidence the disability picture is exceptional when compared to other veterans with the same or similar disability.  

There is no evidence that the service-connected disability necessitated a hospitalization during this time period.  There is also no credible evidence that it caused marked interference with employment, as the evidence shows the Veteran was working full time during this time period.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule.  

Hence, the assigned evaluation is adequate, and no referral for extraschedular consideration is required.  Thun, 22 Vet. App. 111.


2.  Beginning on May 2, 1994 for malignant hypertension with hypertensive vascular disease 

After having carefully reviewed the evidence of record, the Board finds that the evidence supported the assignment of a 60 percent evaluation, but no higher, for malignant hypertension with hypertensive vascular disease during this time period based upon Diagnostic Code 7101.    

A May 1994 VA examination report shows that the Veteran's blood pressure readings were 208/153 sitting, 198/145 recumbent and 223/169 standing.  Such readings warrant a 60 percent evaluation under Diagnostic Code 7101, as the diastolic pressure readings are predominantly 130 or more.

As to Diagnostic Code 7007, a May 1994 VA examination report shows that the examiner wrote the Veteran had "no cardiac complaints," which was based upon the Veteran's report of the lack of symptoms.   

Thus, there is no evidence of dyspnea on exertion or more than light manual labor being precluded.  The evidence also does not show the Veteran had marked enlargement of the heart.  It must be noted that there was no evidence of any congestive heart failure during the period of the appeal.  

The symptoms presented by the malignant hypertension with hypertensive vascular disease are fully contemplated by the rating schedule.  There is no evidence the disability picture is exceptional when compared to other veterans with the same or similar disability.  

There is no evidence that the service-connected disability necessitated a hospitalization during this period.  There is also no credible evidence that it caused marked interference with employment, as the evidence shows the Veteran was working full time during this time period.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule.  Hence, the assigned evaluation is adequate, and no referral for extraschedular consideration is required.  Thun, 22 Vet. App. 111.


ORDER

An increased evaluation in excess of 10 percent prior to December 8, 2005 and 30 percent beginning on that date for the service-connected migraine headaches is denied.

An increased, compensable evaluation for the service-connected bilateral otitis externa is denied.  

An increased evaluation in excess of 30 percent beginning on October 18, 1985 for the service-connected malignant hypertension with hypertensive vascular disease is denied.

An increased rating of 60 percent, but no higher, beginning on May 2, 1994, for the service-connected malignant hypertension with hypertensive vascular disease, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  



REMAND

For the  period of the appeal beginning on January 12, 1998, the RO has failed to fully address whether the service-connected malignant hypertension and hypertensive heart disease should be rated as two, separate disabilities in accordance with Diagnostic Codes 7007 and 7101 under the revised criteria.  

In other words, the RO must reclassify the service-connected disability from that of malignant hypertension with hypertensive vascular disease to (1) malignant hypertension and (2) hypertensive heart disease.

In addition, the claims of entitlement to (1) an evaluation in excess of 10 percent for hernia at right lateral aspect of right leg; (2) an evaluation in excess of 10 percent for right knee chondromalacia patella and traumatic arthritis; and (3) an evaluation in excess of 10 percent for left knee chondromalacia patella and traumatic arthritis must be remanded for two reasons.  

One, the Veteran underwent a VA examination in May 2007, where each of these disabilities was addressed.  When the RO issued a Supplemental Statement of the Case in July 2009, it did not include these three issues.   

Two, it has been four years since the Veteran was last examined by VA.  The Board finds that current examinations are warranted for these service-connected disabilities.

Because the claim for a total rating based upon individual unemployability by reason of service-connected disability is inextricably intertwined with the claims for increase, this matter also must be held in abeyance.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take  appropriate steps to contact the Veteran in order to have him identify any and all sources of treatment for the service-connected malignant hypertension with hypertensive heart disease and the right thigh and right and left knee disabilities since 2007.  Any identified treatment records should be obtained and associated with the claims file.  The Veteran may submit the evidence himself.

2.  The RO should schedule the Veteran for a VA examination to determine the current level of severity of the service-connected right and left knee disabilities.  In accordance with the latest AMIE worksheets for rating knee disabilities, the examiner is to provide a discussion of the current complaints, and the nature and extent of the service-connected right and left knee disabilities.  

The examiner is to address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with each knee.  If pain on motion is observed, the examiner must indicate the point (degrees) at which pain begins.  

The examiner must address the motor strength of the Veteran's lower extremities and address whether either extremity shows atrophy, and if so, the cause of that atrophy.  

The examiner is informed the Veteran has a severe low back disability, which is not service connected.  The examiner must indicate whether, and to what extent, the appellant experiences any functional loss due to pain and/or any of the other symptoms during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

The examiner must append a copy of their curriculum vitae to the examination report.

3.  The RO should schedule the Veteran for a VA examination to determine the current level of severity of the service-connected hernia of right lateral aspect of right leg.  In accordance with the latest AMIE worksheets for rating muscle disabilities, the examiner is to provide a discussion of the current complaints, and the nature and extent of the service-connected hernia at right lateral aspect of right leg.  VA has determined that the muscle group involved is Muscle Group XIII, which involves the posterior thigh group, Hamstring complex of 2-joint muscles.  This Muscle Group involves the following function: Extension of hip and flexion of knee; outward and inward rotation of flexed knee; acting with rectus femoris and Sartorius synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  

If the examiner determines that a different Muscle Group is involved, the examiner should so state and provide a rationale for the determination.  The clinical findings should correspond to that which is contemplated by the applicable Muscle Group involved.

The examiner must append a copy of their curriculum vitae to the examination report.

4.  The RO should review the examination reports and clinical findings to ensure that they are in complete compliance with the directives of this remand.  If either of the reports is deficient in any manner, the RO must implement corrective procedures at once.

5.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  After completing all indicated development, the RO should readjudicate the claims for (i) an evaluation in excess of 10 percent for hernia at right lateral aspect of right leg; (ii) an evaluation in excess of 10 percent for right knee chondromalacia patella and traumatic arthritis; and (iii) an evaluation in excess of 10 percent for left knee chondromalacia patella and traumatic arthritis, for separate ratings for the service-connected malignant hypertension and hypertensive heart disease and a total rating for compensation based upon individual unemployability due to service-connected disabilities in light of all the evidence of record.  If any of benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity to response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


